Citation Nr: 1703003	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant







INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2015, the Board remanded the case for additional development.

The record reflects that the Veteran has submitted a substantive appeal as to a number of other issues, namely service connection for a psychiatric disorder, hypertension, and diabetes mellitus.  The record shows that the RO has not yet certified those matters to the Board, so they will not be addressed at this time.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level I in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in September 22, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his hearing loss claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in October 2012 and July 2015.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to claims for service connection for hearing loss in general, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here the VA audiologists elicited information from the Veteran related to the functional effects caused by his bilateral hearing loss.  They specifically noted his complaints that his greatest difficulty was with conversational speech.  That said, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is currently rated as noncompensably disabling under DC 6100.  Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

Applying the regulations to the current facts, the Board finds that the criteria for a compensable disability rating are not met.  The record includes a VA audiological evaluation in October 2012, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
65
LEFT
10
15
55
80
105

The results of the audiogram show an average puretone threshold of 37.5 decibels in his right ear and 63.75 decibels in his left ear.  Speech discrimination ability was 96 percent in both ears.  Exceptional patterns of hearing impairment are not indicated.  The impact of the hearing loss on the Veteran's usual occupational and daily activities included difficulty "understanding people talk." 

Using Table VI, the Veteran's October 2012 examination results revealed level I hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable evaluation.  See 38 C.F.R. § 4.85.  These audiological results also do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

There is no indication in the record that the Veteran has sought or received specific or regular treatment for his hearing loss since the October 2012 VA examination.

When examined by VA in July 2015, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
55
65
LEFT
5
10
50
85
95

The results of the audiogram show an average puretone threshold of 35 decibels in his right ear and 60 decibels in his left ear.  Speech discrimination ability was 92 percent in the right ear and 84 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The functional impact of the hearing loss on the Veteran's usual occupational and daily activities included having to turn up the TV louder and trouble hearing in groups.  The Veteran reported post-service high level noise exposure associated with employment at a printing press and in differential assembly.  

The remaining evidence of record does not show that the Veteran has sought medical treatment for hearing loss on any regular basis.  So there are no subsequent audiograms or other comprehensive information to show a more severe hearing loss disability than is contemplated by the current 0 percent rating.  

In sum, the Board cannot find the Veteran is entitled to a compensable disability rating for his bilateral hearing loss at any time during the appeal period, based on the audiometric data of record.  In reaching this conclusion, the Board sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life and has read, and carefully considered, his lay statements in this regard.  The Board has also not overlooked the Veteran's primary contention that his hearing loss is debilitating at a greater percentage than 0 percent. 

Although there is no reason to doubt the general quality of life problems described by the Veteran, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.

Lastly, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his hearing loss.  Further, no clinician has indicated that his hearing loss would preclude him for obtaining employment.  Accordingly, the issue of entitlement to TDIU has not been raised as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").

After a review of the medical evidence, using the VA audiological test results and resolving all doubt in the Veteran's favor, the criteria for the assignment of a compensable disability rating are not met.  38 U.S.C.A. § 5107(b) (West 2014).

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


